Citation Nr: 0020537	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  99-06 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel



INTRODUCTION

The veteran had active military service from November 1971 to 
September 1972.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat.

2.  An acquired psychiatric disorder was not shown during 
service.

3.  The veteran does not have PTSD related to a fall and head 
injury during service.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that in April 1972 the veteran 
was hospitalized after being found unconscious at the bottom 
of a stairwell smelling of alcohol.  He complained of 
headaches.  It was reported that he had hit his head on a 
bulkhead three days earlier.  Examination revealed that he 
was lethargic and semicomatose.  There was no contusion or 
palpable skull fracture.  The fundi were within normal 
limits.  There was slight blurring of the lateral margin of 
the right disc.  Gag reflex was decreased.  The impression 
included doubt subdural (no lateralizing sign), probable 
conversion reaction.  X-rays of the skull revealed no 
abnormality.  It was also noted on admission that the veteran 
drank 1/3 case of beer on the day of admission and had a 
history of trouble adjusting to the Navy.  He was admitted to 
the hospital for observation for post concussion sequelae, of 
which there were none.  It was learned that he had been 
having daily constant dull bioccipital headaches with 
episodic dizziness and fuzzy vision.  He reportedly had 
muscle contraction headaches and hyperventilation syndrome.  
He was transferred to the psychiatric service where he 
received individual and group psychotherapy and was placed on 
Valium.  The Valium was reportedly of no benefit and was 
discontinued.  It was reported that as he improved his skills 
at dealing with tension, his headaches gradually lessened in 
severity and frequency.  The diagnosis was adjustment 
reaction.

In July 1972 the veteran was seen because of difficulty 
adjusting to Navy life, especially at sea.  He stated that he 
did not like the ship, though he had nothing against Navy 
life.  No thought disorder or depression was noted.  The 
impression was adjustment reaction and immature personality.  
Administrative discharge from service was recommended.

The veteran was hospitalized at a VA facility in January and 
February 1993.  It was reported that he had been feeling 
suicidal.  He had a 10 year history of being treated with 
antipsychotic medication for hearing voices in his head which 
seemed to be his own voice talking to himself.  Examination 
revealed that his affect was inappropriate to the sad 
subjects he was discussing.  His mood was depressed.  He had 
some flights of ideas.  Judgment and insight were poor.  
Memory seemed adequate.  He was unable to focus his attention 
for any length of time.  The pertinent diagnosis was agitated 
depression.

In a rating action in August 1993 the RO denied service 
connection for residuals of a head injury and for a 
psychiatric disorder to include PTSD, depression and lack of 
concentration/comprehension.  

The veteran was hospitalized at a VA facility from January to 
March 1995 complaining of suicidal ideation and hearing 
voices.  He reported that he had attempted suicide by 
drinking one half gallon of wine.  Diagnoses were alcohol 
induced psychotic disorder, alcohol induced mood disorder and 
alcohol dependence, chronic and episodic.

In a rating action in August 1995 the RO denied service 
connection for PTSD as not well-grounded.

A report of psychological evaluation done in January 1998 
reveals that the veteran reported that he was discharged from 
the Navy after 9 months of service following a severe fall 
aboard a Naval vessel.  He stated that he had wanted to serve 
in Vietnam and was disappointed when it was determined that 
he was not fit for military service.  He reported that he was 
climbing up to a higher deck of the vessel, lost his footing 
and fell straight down on his head, hitting the back of his 
head.  He related that he was taken to a hospital where he 
was unconscious for a period of time and was discharged after 
two or three weeks.  He stated that his mood and behavior 
changed markedly after the fall.  He reported that after the 
incident he began to lose control over his drinking, had 
trouble sleeping, was irritable and suffered intrusive 
ideation of negative contents.  He reported dreams of terror 
driven attempts to escape by running, but not being able to 
run.  He felt that he was not diagnosed with PTSD because his 
fall on his head was not given the same weight that having 
served in combat would have received.  The veteran complained 
of intrusive thoughts and nightmares.  Examination revealed 
that he was oriented in all spheres.  He showed significant 
problems in attention and concentration.  The examiner 
reported that on the structured clinical interview the 
veteran's diagnosis was PTSD.  The veteran reported having 
terror and anxiety, experiencing himself as dirty, evil 
unlovable, and filled with murderous rage.  The examiner 
stated that the previous diagnoses of schizophrenia were 
incorrect, and failed to appreciate the psychiatric impact 
traumatic incidents could have on altering and individual's 
personality.  Additionally, the veteran stated that he had 
trouble expressing intense feelings of guilt, shame, hurt and 
rage.  The examiner noted that the significant stressor for 
the diagnosis of PTSD was the impact of falling down on his 
head during service and that the veteran's sudden change in 
behavior and general psychic and social function was directly 
connected to the fall.  The veteran reported that he fell 
from an upper deck of a Navy ship and hit his head on a steel 
surface.  He stated that he was unconscious for a period of 
time.  He stated that his intrusive, ruminative thoughts all 
began after the fall.  The examiner noted that the veteran's 
PTSD was accompanied by a significant amount of anxiety and 
depression.  The final diagnosis was PTSD secondary to 
traumatic accidental fall during Naval service in the waters 
of Guam.

In February 1998 the veteran was requested to provide a 
description of the traumatic incident which he claimed caused 
PTSD and medical records of treatment for PTSD.  The veteran 
was scheduled for a VA psychiatric examination in February 
1998.  He failed to report for that examination.  In March 
1998 the veteran's representative reported that the veteran 
was using his father's address and did not receive notice of 
the examination.  He requested rescheduling of the 
examination.  In April 1998 the RO denied the veteran's claim 
for service connection for PTSD finding that there was no 
confirmed diagnosis of PTSD, that the evidence was inadequate 
to establish that a stressful experience occurred, that the 
veteran failed to provide a detailed description of a 
stressor and that the veteran failed to report for a 
scheduled VA medical examination.  The veteran was notified 
of that decision and was again asked to provide a detailed 
description of a stressor.  In May 1998 the veteran's 
representative filed a notice of disagreement on behalf of 
the veteran and reported that the veteran claimed that he was 
not notified of the scheduled VA examination and did not 
receive a request for a detailed description of a stressor.  
The representative requested a new examination.  Another 
request for information was sent to the veteran and another 
VA examination was scheduled.  The veteran reported that he 
was hospitalized and requested rescheduling of the VA 
examination.  

In a statement dated in July 1998 the veteran reported that 
he was climbing from one deck to another onboard ship.  He 
stated that he was almost to the top when he lost his grip 
due to something slippery and fell backwards hitting his head 
on the deck below.  He related that he did not remember being 
taken off the ship.  He did not remember anything until the 
next day.  He stated that he spent more than a week in the 
hospital and that since then he suffered from depression and 
anxiety attacks.  

The veteran failed to report for a VA examination in August 
1998.  The examiner reviewed the veteran's medical records 
including his service medical records and the January 1998 
psychological examination report and concluded that it was 
very unlikely that he could have PTSD related to the incident 
of being found at the bottom of a stairwell with alcohol on 
his breath followed by a period of hospitalization during 
which all of his symptoms resolved.  

In November 1998 the veteran reported that he did not receive 
notification of the scheduled examinations because his mail 
was being stolen from his mail box.  He supplied a new 
address and requested that another examination be scheduled.  
He was scheduled for a VA examination in March 1999 and again 
failed to report.  On his VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated in February 1999 the veteran 
indicated that he was scheduled for an examination in March 
1999.

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991) on 
the basis of the January 1998 psychological examination 
report.  The Board further finds that all relevant facts have 
been properly developed to the extent possible given the 
veteran's failure to appear for several scheduled psychiatric 
examinations and, therefore, the statutory obligation of the 
VA to assist in the development of the appellant's claim has 
been satisfied.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 
2000).  Service connection for post- traumatic stress 
disorder requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

In Wood v. Derwinski, 1 Vet.App. 190 (1991) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board is not bound 
to accept a veteran's uncorroborated account of his in-
service experiences, nor was it bound to accept the 
unsubstantiated opinion of a social worker and a psychiatrist 
that alleged PTSD had its origin in a veteran's service.  The 
Court found that it was reasonable for the Board to require 
some corroboration of the events that the veteran alleged 
happened to him in service.  Furthermore, in that case the 
veteran was asked to provide additional information 
concerning his alleged stressor so the VA could make further 
attempts to assist in obtaining corroborating evidence.  With 
regard to the veteran's failure to provide such information 
the Court noted, "The factual data required, i.e., names, 
dates and places, are straightforward facts and do not place 
an impossible or onerous task on appellant.  The duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood at 193.  

Although the diagnosis of PTSD on psychological examination 
in January 1998 is sufficient to establish a well-grounded 
claim, that diagnosis was based on inaccurate information 
provided to the psychologist by the veteran.  The veteran 
told the psychologist that he fell while climbing to a higher 
deck aboard a ship and hit the back of his head.  The 
contemporaneous medical report of the incident contained in 
the service medical records indicates that he was found 
unconscious at the bottom of a stairwell smelling of alcohol.  
The head injury mentioned in those records had occurred three 
days earlier and his complaints of headaches apparently 
predated even that episode.  On examination there was no 
evidence of contusion, fracture or concussion.  The veteran 
told the psychologist that his mood and behavior changed 
markedly after the fall.  The contemporaneous medical report 
of the incident did not show evidence of any such change in 
behavior.  In fact, it was reported that he had a history of 
trouble adjusting to the Navy.  The VA psychiatrist who 
reviewed service and other medical records not available to 
the psychologist who diagnosed PTSD, but who did not examine 
the veteran because of his failure to appear for examination, 
concluded that it was very unlikely that the veteran had PTSD 
related to the incident of being found at the bottom of a 
stairwell with alcohol on his breath.  

Since the veteran has failed to show the existence of any 
verified stressors during his period of service, the 
diagnoses of PTSD made by a VA psychologist which was 
predicated on the existence of a stressor is not accepted by 
the Board.  Instead, the Board accepts the opinion of the VA 
psychiatrist who reviewed the record and concluded that a 
diagnosis of PTSD was very unlikely.


ORDER

Entitlement to service connection for a psychiatric disorder 
claimed as PTSD is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

